Citation Nr: 1126359	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2008, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

This case was again before the Board in November 2008, at which time the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision that vacated the Board's November 2008 decision and remanded for proceedings consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for residuals of a hysterectomy.  She essentially contends that her hysterectomy, which was performed in approximately May 1981, was necessary due to symptoms she experienced during her military service.  In a September 2008 statement, the Veteran noted that "According to all of my research, 90% of all hysterectomies are done for non-cancerous reasons such as uncontrollable uterine bleeding, fibroids, endometriosis and chronic pelvic pain.  All of these conditions are documented in my medical records."  She cited a May 1972 operative report that "mentions probable fibroids with a final diagnosis of menorrhagia" and a diagnosis of chronic endocervicitis from a May 1972 tissue examination.  The Veteran asserted that "My problem was indeed chronic and lasted until my hysterectomy in 1982."  

The December 2010 Court memorandum decision remanded the Veteran's claim so the Veteran can be provided with an adequate medical opinion.  Specifically, the Court found the July 2008 VA medical opinion to be inadequate for purposes of deciding the Veteran's claim, stating that, "To the extent that the July 2008 examination failed to take into account [the Veteran's] description of her symptomatology, and indeed appears to ignore that any type of post-hysterectomy bleeding ever occurred..., the Board erred in relying on that opinion."  In accordance with the findings of the Court, the Board concludes that a remand for an adequate VA examination and opinion is necessary before it may properly adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current residuals of her hysterectomy.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

After identifying any current hysterectomy residuals, the examiner is requested to provide an opinion as to whether the need to perform a hysterectomy was at least as likely as not related to any symptoms or complaints noted in service.  The examiner should discuss any pertinent service treatment records and post-service complaints.  The examiner's opinion must discuss the Veteran's reports of post-service continuity of symptomatology.  The report of examination must include the complete rationale for all opinions expressed. 

2.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


